DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
	Applicant amendments filed 08/01/2022 have been entered. Applicant amendments overcomes the previous 112(b) rejection set forth in the Office Action mailed 03/01/2022. The previous 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1-9, 11-12, and 14-20 remain pending in the application, with claims 1-9, 11-12, and 14 being examined and claims 15-20 remaining withdrawn pursuant to the election filed 05/24/2021. 
	It is noted to the Applicant that claim 3 has been labeled as (Currently amended), however, these are the same amendments that were presented in the claims filed 12/15/2021 and should therefore be listed as (previously presented). 

Election/Restrictions
	Applicant has not listed claims 15-20 that are withdrawn in the claim set. As per MPEP 714(c) it states that each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. 
	Applicant must include the text of the withdrawn claims 15-20. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US-2012/0115214-A1) in view of Kolesnychenko (US-2012/0033210-A1), Dugan (US-2015/0298129-A1), herein Dugan 2015, and Dugan (US-2010/0105577-A1), herein Dugan 2010.
Regarding claim 1, Battrell teaches an optical detection system for use with a multi-chamber assay cartridge having a plurality of reaction chambers radially arranged in a hub-and-spoke configuration around a sample loading chamber with a sample loading column fluidically connected to the sample loading chamber and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein, comprising: 
a base unit (referred to as heating block 1410) having a cartridge-loading section ([0113] and Figures 14A-14B); and
	As seen in in Figures 14A and 14B, there is a cartridge 1402 that is placed on the heating block 1410 (base unit). It is understood that the cartridge 1402 will not be floating in space, and would therefore need to have a cartridge-loading section to hold the cartridge 1402 in place. 
an optical detection unit including: a multi-channel optical block (referred to as dual channel detector head 1300) having a plurality of detection channels each with an interrogation port on a cartridge-interface side of the multi-channel optical block (1300) and a center cavity for receiving the sample loading column; a plurality of light sources (referred to as SMD LED excitation light sources 1311 and 1331) each optically connected to a corresponding one of the detection channels to transmit an interrogating light beam out through the corresponding interrogation port; a plurality of optic sensors (referred to as photodiodes 1317 and 1337) each optically connected to a corresponding one of the detection channels to detect an optical response entering from the corresponding interrogation port; and a detection controller (referred to as PCB 1301 and 1302) operably connected to control the light sources (1311 and 1331) and the optic sensors (1317 and 1337) ([0107] and Figures 13, 14A-14B), 
	Paragraph [0107] states that there are two optical channels, and that the dual channels are marked by objective lenses 1310 and 1330, as well as optic pathways A and B as seen in Figure 13. It is understood that the interrogation port will be where the light path exits the lenses. As it is understood the lenses are not suspended in air, they will need to be mounted on something, where the light path will follow out through the interrogation port (the lenses). It is understood that the detection channel will be the space where the light travels before it exits lenses 1310 and 1330. As further seen in Figure 14B, reflected fluorescence 1421 and 1420 are returned to objective lens 1330 ([0114]). It is understood that this light re-enters the interrogation port (opening defined by lens 1330) back into the detection channel to travel to the photodiode 1337. 
As stated by paragraph [0107], there is LED printed circuit board 1301 connected to sensor PCB 1302, and it is understood from paragraph [0104] that there is a microprocessor on the sensor PCB that operates optics such as the modulation of source intensity, signal amplification and filtering. Therefore it is understood that the PCB boards are controllers. 
It is understood that the multi-chamber assay cartridge, which includes the sample loading column, has not been positively recited in the claim, as such so long as the optical detection unit is capable of receiving a sample loading column, the limitation of “the multi-channel optical block and a center cavity for receiving the sample loading column…” will be met. It is understood that dual channel detector head 1300 as seen in Figures 14A-B is the multi-channel optical block, and it is seen that there is a cavity that is capable of receiving a sample loading column.
wherein the optical detection unit is adapted to connect to the base unit (1410) in a parallel direction to the longitudinal axis of the sample loading column of the multi-chamber assay cartridge so that the cartridge-interface side of the multi-channel optical block (1300) is juxtaposed with the loaded cartridge, and for each detection channel the interrogation port is optically aligned with the optically transparent window of a corresponding one of the reaction chambers of the loaded cartridge and, upon activation of the light source (1311 and 1331), the interrogating light beam is directed into the reaction chamber to interrogate reaction products found therein and the optical response from the reaction products is detected by the optic sensor (1317 and 1337) and, 
	 As stated by paragraph [0108] and seen in Figures 14A-14B, light source 1331 emits a beam, where the beam is reflected on a dichroic mirror which is then passed through lens 1330 through a window in the detector housing where the light is focused through a detection chamber in the microfluidic cartridge. It is understood from the pathway seen in Figure 14B, the light will then be directed to a photodiode 1337 or 1317 depending on which path is being viewed. Further, it is understood that the microfluidic cartridge has an optical window 1101 that is in alignment with detection chambers 1201 and the optical path scanned by the detector head ([0106] and Figure 12). Further, it is understood that the heating block 1410 (base unit) is connected with the dual channel detector head 1300 (multi-channel optical block) since it is understood that all components of the device will be contained within the instrument 100 as seen in Figure 1 ([0076]). As components will not be floating in space, they will need to be connected to one another. It is further seen in Figures 14A-B that at least part of the optical detection unit as described above will be in a parallel direction to the longitudinal axis of the sample loading column of the multi-chamber assay cartridge. However, it is noted that the sample loading column of the cartridge has not been positively recited, therefore excitation light sources 1331 (part of the optical detection unit) seen in Figure 14A would be parallel to a sample loading column if the sample loading column was arranged in a similar direction to arrows 1420.
While Battrell does teach a base unit (1410), Battrell does not teach where the base unit has a plurality of heating wells each adapted to receive a corresponding one of the plurality of reaction chambers the cartridge in a parallel direction to a longitudinal axis of the sample loading column of the cartridge. 
In the analogous art of multi-chamber detection devices, Dugan 2015 teaches a multi-chamber amplification cartridge with a plurality of reaction chambers and a cartridge-mounting section with heating wells (Dugan 2015; [0009]). 
Specifically, Dugan 2015 teaches where a cartridge-mounting section may have a plurality of heating wells in thermal communication with a heating element adapted to receive reaction chambers of an amplification cartridge (Dugan 2015; [0026]). [0050] of Dugan 2015 describes Figure 6 that has heating wells 33 that are radially arranged to receive reaction chambers into the cavities, where the reaction chamber 12 seen in Figure 3 of Dugan 2015 extends below cavity body 11 so the protruding chambers can be seated in heating wells 33 of the heating unit. 
It would have been obvious to one skilled in the art to modify the heating block of Battrell such that it has the heating wells of Dugan 2015 because Dugan 2015 teaches that chambers can be seated in the heating wells (Dugan 2015; [0050]), where it is understood that when a chamber is seated in a heating well it will allow for more even heating of the chamber.
It is noted that the multi-chamber assay cartridge has not been positively recited, therefore the heating wells of the claim only need to be capable of receiving reaction chambers in a parallel direction to a longitudinal axis of the sample loading column of the cartridge. Further, it is understood that the cartridge 1402 of Battrell is capable of moved up and down in a parallel motion to some degree and not just the side to side motion seen in Figures 14A-B of Battrell.  
Battrell does not teach wherein the detection channels are radially arranged in the multi-channel optical block in a hub-and spoke configuration around the center cavity corresponding to the radially arranged hub-and-spoke configuration of the reaction chambers in the cartridge.
 In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a circular holder for containing sample chambers and where a plurality of optical units are arranged in a circular manner ([0041]). As seen in Figure 1, there are sample chambers 101, 102, 103, and 104 arranged circularly ([0085]). As further seen in Figure 1, there are optical units 104, 107, 114, 118, 119, and 120 arranged in a circular manner as well ([0085]). It is understood that the device will not be floating in space, and would require an enclosure to hold the elements and will therefore have a sidewall. 
It would have been obvious to one skilled in the art to modify the device of Battrell such that the optical block has the optical detectors, and therefore the detection channels, in a circular arrangement as taught by Kolesnychenko because Kolesynchenko teaches that when in a circular arrangement, it reduces the space needed for the whole configuration of the system (Kolesnychenko; [0046]). 
It is understood that the circular arrangement of optical detectors, and therefore detection channels, would be in a hub-and spoke configuration. 
Regarding claim 2, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches wherein the multi-channel optical block has a cylindrical configuration with a cylindrical sidewall between a first end that is the cartridge-interface side and an opposite second end, and the detection channels are arranged in a circular arrangement in the cylindrical sidewall corresponding to a circular arrangement of the reaction chambers in the cartridge, see claim 1 supra.
Regarding claim 3, modified Battrell teaches the optical detection system of claim 2. Modified Battrelll further teaches wherein the optical detection unit includes a plurality of dichroic mirrors (referred to as dichroic mirror 1334 and 1314) each arranged in a corresponding one of the detection channels to reflect the interrogating light beam from the light source (1331 and 1311) out through the interrogation port, and to transmit the optical response entering from the interrogation port to the optic sensor (1317 and 1337) (Battrell; [0108], [0110]), and 
	As stated by paragraph [0108] of Battrell, reference number 1334 may be a dichroic mirror element. As stated by paragraph [0110] of Battrell, reference number 1314 is a dichroic beamsplitter, where it is understood that the dichroic beamsplitter may be a dichroic mirror. Further, it is understood that the detection channel is the space where the light travels before it exits lenses 1310 and 1330. Looking specifically at one path in Figures 14A and 14B of Battrell, it is further understood that the detection channel will be further defined by the path the light travels as it passes through dichroic mirror 1334 to the photodiode 1337. 
wherein the light sources (1331 and 1311) are arranged to direct the interrogating light beam in a radially inward direction toward the plurality of dichroic mirrors (1334 and 1314), and the optic sensors (1317 and 1337) are arranged to receive the optical response in an orthogonal direction to the interrogating light beam.
As seen in Figures 14A-14B of Battrell that show one of the two paths for the dual channel detector head 1300, it is understood that light is emitted from light source 1331 where it is directed to lens 1330 and focused onto the cartridge 1402, then the light passes through the dichroic mirror 1334 to the sensor 1337 (Battrell; [0114]).
Regarding claim 4, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches a detection controller, understood to be made from the combination of LED PCB 1301 connected to sensor PCB 1302, where sensor PCB has a microprocessor that operates the optics (Battrell; [0104], [0107]). However, modified Battrell does not teach where the lights are activated upon detecting a trigger event. 
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093], the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event, as it causes the alignment of the optical unit as well as leads to the first optical measurement to be performed. It is understood that the optical measurement involves an LED 108 turning on to pass through an excitation filter 201, dichroic mirror 202, and lens 203 to reach the sample chamber 101 ([0090] and Figure 2). Therefore it is understood that the trigger event (placing the first chamber into the system) activates the light source (LED 108). 
It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the light sources are actuated when a trigger event is detected as taught by Kolesnychenko for the benefit of not starting the optical analysis until a sample chamber is input to the system. 
Regarding claim 5, modified Battrell teaches the optical detection system of claim 4. Modified Battrell further teaches that the base unit (heating block 1410 of Battrell that has been modified by Dugan 2015 to have heating wells) and optical detection unit (made of the detector head 1300) are all enclosed within the instrument 100 as seen in Figure 1. As everything is within instrument 100, it is understood that the modified heating block taught by Battrell and Dugan 2015 (base unit) and detector head 1300 (optical detection unit) will be connected to one another. While modified Battrell does teach where a cartridge 1402 is inserted into the instrument 100, modified Battrell does not teach where the trigger event includes detecting that a cartridge is loaded on the cartridge-loading section. 
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093], the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event as it leads to the alignment of the chamber with the optical unit. 
It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the trigger event includes detecting when a cartridge is loaded on the cartridge-loading section as taught by Kolesnychenko for the benefit of initiating analysis when a sample is inserted. 
Regarding claim 6, modified Battrell teaches the optical detection system of claim 4. The heating block 1410 (base unit) of Battrell has been modified by Dugan 2015 such that it has heating wells. 
Dugan 2015 further teaches a controller adapted to activate a heating well upon detecting a trigger event (Dugan 2015; [0018]). As seen in Figure 6 of Dugan 2015, a controller 34 has the necessary electronics for controlling reaction temperature and controlling reaction start and stop times (Dugan 2015; [0051]). 
It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the modified heating block of modified Battrell is activated upon the detection of a trigger event by a controller as taught by Dugan 2015 for the benefit of maintaining a constant temperature for a duration of time when the controller is triggered (Dugan 2015; [0017]). 
Regarding claim 7, modified Battrell teaches the optical detection system of claim 6. It is understood from Battrell that the base unit (heating block 1410 of Battrell that has been modified by Dugan 2015 to have heating wells) and optical detection unit (made of the detector head 1300) are all enclosed within the instrument 100 as seen in Figure 1 of Battrell. As everything is within instrument 100, it is understood that the heating block 1410 (base unit) and detector head 1300 (optical detection unit) will be connected to one another. While Battrell does teach where a cartridge 1402 is inserted into the instrument 100, Battrell does not teach where the trigger event includes detecting that a cartridge is loaded on the cartridge-loading section.
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093] of Kolesnychenko, the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event as it leads to the alignment of the chamber with the optical unit. 
It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the trigger event includes detecting when a cartridge is loaded on the cartridge-loading section as taught by Kolesnychenko for the benefit of initiating analysis when a sample is inserted.
Regarding claim 8, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches wherein the optical detection unit includes a plurality of excitation filters (referred to as excitation bandpass filter 1333 and excitation filter 1313) each optically connected to a corresponding one of the detection channels downstream of the corresponding light source (1311 and 1331) to transmit excitation light of a predetermined fluorescence- inducing wavelength range out through the corresponding interrogation port, and a plurality of emission filters (referred to as emission filters 1335 and 1315) each optically connected to a corresponding one of the detection channels upstream of the corresponding optic sensor (1317 and 1337) to detect fluorescent light of a predetermined fluorescence wavelength range entering from the corresponding interrogation port (Battrell; [0108], [0109], [0110], Figure 13).

Regarding claim 9, the limitations in the preamble of claim 1 are now positively recited as seen in claim 9. As such, the limitations in the preamble of claim 1 will now be rejected along with claim 9. 
Regarding claim 1, Battrell teaches an optical detection system for use with a multi-chamber assay cartridge having a plurality of reaction chambers radially arranged in a hub-and-spoke configuration around a sample loading chamber with a sample loading column fluidically connected to the sample loading chamber and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein, comprising: 
a base unit (referred to as heating block 1410) having a cartridge-loading section ([0113] and Figures 14A-14B); and
	As seen in in Figures 14A and 14B, there is a cartridge 1402 that is placed on the heating block 1410 (base unit). It is understood that the cartridge 1402 will not be floating in space, and would therefore need to have a cartridge-loading section to hold the cartridge 1402 in place. 
an optical detection unit including: a multi-channel optical block (referred to as dual channel detector head 1300) having a plurality of detection channels each with an interrogation port on a cartridge-interface side of the multi-channel optical block (1300) and a center cavity for receiving the sample loading column; a plurality of light sources (referred to as SMD LED excitation light sources 1311 and 1331) each optically connected to a corresponding one of the detection channels to transmit an interrogating light beam out through the corresponding interrogation port; a plurality of optic sensors (referred to as photodiodes 1317 and 1337) each optically connected to a corresponding one of the detection channels to detect an optical response entering from the corresponding interrogation port; and a detection controller (referred to as PCB 1301 and 1302) operably connected to control the light sources (1311 and 1331) and the optic sensors (1317 and 1337) ([0107] and Figures 13, 14A-14B), 
	Paragraph [0107] states that there are two optical channels, and that the dual channels are marked by objective lenses 1310 and 1330, as well as optic pathways A and B as seen in Figure 13. It is understood that the interrogation port will be where the light path exits the lenses. As it is understood the lenses are not suspended in air, they will need to be mounted on something, where the light path will follow out through the interrogation port (the lenses). It is understood that the detection channel will be the space where the light travels before it exits lenses 1310 and 1330. As further seen in Figure 14B, reflected fluorescence 1421 and 1420 are returned to objective lens 1330 ([0114]). It is understood that this light re-enters the interrogation port (opening defined by lens 1330) back into the detection channel to travel to the photodiode 1337. 
As stated by paragraph [0107], there is LED printed circuit board 1301 connected to sensor PCB 1302, and it is understood from paragraph [0104] that there is a microprocessor on the sensor PCB that operates optics such as the modulation of source intensity, signal amplification and filtering. Therefore it is understood that the PCB boards are controllers. 
It is understood that the multi-chamber assay cartridge, which includes the sample loading column, has not been positively recited in the claim, as such so long as the optical detection unit is capable of receiving a sample loading column, the limitation of “the multi-channel optical block and a center cavity for receiving the sample loading column…” will be met. It is understood that dual channel detector head 1300 as seen in Figures 14A-B is the multi-channel optical block, and it is seen that there is a cavity that is capable of receiving a sample loading column.
wherein the optical detection unit is adapted to connect to the base unit (1410) in a parallel direction to the longitudinal axis of the sample loading column of the multi-chamber assay cartridge so that the cartridge-interface side of the multi-channel optical block (1300) is juxtaposed with the loaded cartridge, and for each detection channel the interrogation port is optically aligned with the optically transparent window of a corresponding one of the reaction chambers of the loaded cartridge and, upon activation of the light source (1311 and 1331), the interrogating light beam is directed into the reaction chamber to interrogate reaction products found therein and the optical response from the reaction products is detected by the optic sensor (1317 and 1337) and, 
	 As stated by paragraph [0108] and seen in Figures 14A-14B, light source 1331 emits a beam, where the beam is reflected on a dichroic mirror which is then passed through lens 1330 through a window in the detector housing where the light is focused through a detection chamber in the microfluidic cartridge. It is understood from the pathway seen in Figure 14B, the light will then be directed to a photodiode 1337 or 1317 depending on which path is being viewed. Further, it is understood that the microfluidic cartridge has an optical window 1101 that is in alignment with detection chambers 1201 and the optical path scanned by the detector head ([0106] and Figure 12). Further, it is understood that the heating block 1410 (base unit) is connected with the dual channel detector head 1300 (multi-channel optical block) since it is understood that all components of the device will be contained within the instrument 100 as seen in Figure 1 ([0076]). As components will not be floating in space, they will need to be connected to one another. It is further seen in Figures 14A-B that at least part of the optical detection unit as described above will be in a parallel direction to the longitudinal axis of the sample loading column of the multi-chamber assay cartridge. However, it is noted that the sample loading column of the cartridge has not been positively recited, therefore excitation light sources 1331 (part of the optical detection unit) seen in Figure 14A would be parallel to a sample loading column if the sample loading column was arranged in a similar direction to arrows 1420.
While Battrell does teach a base unit (1410), Battrell does not teach where the base unit has a plurality of heating wells each adapted to receive a corresponding one of the plurality of reaction chambers the cartridge in a parallel direction to a longitudinal axis of the sample loading column of the cartridge. 
In the analogous art of multi-chamber detection devices, Dugan 2015 teaches a multi-chamber amplification cartridge with a plurality of reaction chambers and a cartridge-mounting section with heating wells (Dugan 2015; [0009]). 
Specifically, Dugan 2015 teaches where a cartridge-mounting section may have a plurality of heating wells in thermal communication with a heating element adapted to receive reaction chambers of an amplification cartridge (Dugan 2015; [0026]). [0050] of Dugan 2015 describes Figure 6 that has heating wells 33 that are radially arranged to receive reaction chambers into the cavities, where the reaction chamber 12 seen in Figure 3 of Dugan 2015 extends below cavity body 11 so the protruding chambers can be seated in heating wells 33 of the heating unit. 
It would have been obvious to one skilled in the art to modify the heating block of Battrell such that it has the heating wells of Dugan 2015 because Dugan 2015 teaches that chambers can be seated in the heating wells (Dugan 2015; [0050]), where it is understood that when a chamber is seated in a heating well it will allow for more even heating of the chamber.
It is noted that the multi-chamber assay cartridge has not been positively recited, therefore the heating wells of the claim only need to be capable of receiving reaction chambers in a parallel direction to a longitudinal axis of the sample loading column of the cartridge. Further, it is understood that the cartridge 1402 of Battrell is capable of moved up and down in a parallel motion to some degree and not just the side to side motion seen in Figures 14A-B of Battrell.  
Battrell does not teach wherein the detection channels are radially arranged in the multi-channel optical block in a hub-and spoke configuration around the center cavity corresponding to the radially arranged hub-and-spoke configuration of the reaction chambers in the cartridge.
 In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a circular holder for containing sample chambers and where a plurality of optical units are arranged in a circular manner ([0041]). As seen in Figure 1, there are sample chambers 101, 102, 103, and 104 arranged circularly ([0085]). As further seen in Figure 1, there are optical units 104, 107, 114, 118, 119, and 120 arranged in a circular manner as well ([0085]). It is understood that the device will not be floating in space, and would require an enclosure to hold the elements and will therefore have a sidewall. 
It would have been obvious to one skilled in the art to modify the device of Battrell such that the optical block has the optical detectors, and therefore the detection channels, in a circular arrangement as taught by Kolesnychenko because Kolesynchenko teaches that when in a circular arrangement, it reduces the space needed for the whole configuration of the system (Kolesnychenko; [0046]). 
It is understood that the circular arrangement of optical detectors, and therefore detection channels, would be in a hub-and spoke configuration. 
Modified Battrell does not teach a multi-chamber assay cartridge having a plurality of reaction chambers radially arranged in a hub-and-spoke configuration around a sample loading chamber with a sample loading column fluidically connected to the sample loading chamber and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein. 
In the analogous art of multi-chamber detection devices, Dugan 2015 teaches a multi-chamber amplification cartridge with a plurality of reaction chambers and a means for occluding fluid communication that is disc shaped (Dugan 2015; [0008], [0009]). 
Specifically, Dugan 2015 teaches a multi-chamber assay cartridge (multi-chamber, nucleic acid amplification cartridge 10) having a plurality of reaction chambers (chambers 12) radially arranged in a hub-and-spoke configuration around a sample loading chamber (distribution chamber 21) with a sample loading column (sample receiving port 13) fluidically connected to the sample loading chamber (21) and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber (12) contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein (Dugan 2015; [0045], [0047], Figures 1-2). 
[0010] states that the cartridge has multiple reaction chambers that contain a reaction mixture and a visual detection reagent, which produces a visually detectable change upon reacting with a target substance, that allows for naked-eye colormetric detection via optically transparent windows/view ports.  
Examiner further finds that the prior art contained a device/method/product (i.e., cartridge) which differed from the claimed device by the substitution of component(s) (i.e., cartridge of Battrell) with other component(s) (i.e., cartridge having components in the preamble of claim 1), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., cartridge of Battrell with the cartridge of Dugan 2015), and the results of the substitution (i.e., analysis of a sample) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the cartridge of reference Battrell with the cartridge of reference Dugan 2015, since the result would have been predictable.
It is understood that modified Battrell has been modified with Kolesnychenko to have a circular arrangement, where for the circular arrangement allows the optical units to be aligned with the sample chambers on the stationary sample holder (Kolesnychenko; Figure 1). It is understood that the chambers 12 of Dugan 2015 will similarly align with the optical units, as the chambers 12 are also in a circular orientation. 
Further, dual channel detector head 1300 as seen in Figures 14A-B of Battrell is the multi-channel optical block, and it is seen that there is a cavity that will receive the sample loading column (part of the port 13 of modified Dugan 2015). 
Regarding claim 9, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches the multi-chamber assay cartridge having:
a cartridge body (11) having a sample holding chamber (21) fluidically connected to the reaction chambers (12) via corresponding entry ports (22) (Dugan 2015; [0045], [0047], Figures 1-2); 
a flexible diaphragm (diaphragm 49) arranged to gate access to the entry ports (22) from the sample loading chamber (21) (Dugan 2015; [0049], Figures 4-5); and 
While Dugan 2015 does teach a sample-loading piston in the form of sample receiving port 13 seen in Figure 1 ([0045]), the port 13 is on the periphery of the cartridge body 11 and is not central. 
	In the analogous art of microfluidic array cards for analyzing a sample, Dugan 2010 teaches a microfluidic array card with a plurality of array windows and a central loading section (Dugan 2010; [0017]). 
	Specifically, Dugan 2010 teaches where an array card 9 has a card body 2 with a central port 4 that has a lock fitting (Dugan 2010; [0033]).  
	It would have been obvious to one skilled in the art to modify the port of Dugan 2015 such that it is a central loading port with a lock fitting as taught by Dugan 2010 because Dugan 2010 teaches that the central port is capable of connecting a plurality of identical capillary pathways and that a male fitting of a syringe can connect to the female lock fitting of the port (Dugan 2010; [0034], [0036]). 
	It is understood that the port 13 of Dugan 2015 will now be in the center of the cartridge body 11, such that the port 13 will go through the plunger 18 while still retaining the function of plunger 18. Herein, when referencing the port 13 it will be the modified port that is central to the cartridge body. Therefore, modified Dugan 2015 teaches: 
a central sample-loading piston valve (13) having a tubular column extending from a center of the cartridge body (11) to an open end for receiving the sample, and a tubular plunger (plunger 18) in fluidic communication with the open end of the tubular column and adapted to move therein between an occluded position blocking fluidic access from the open end of the tubular column to the sample loading chamber (21), and a non-occluded position enabling fluidic access from the open end of the tubular column to the sample loading chamber (21), and a resiliently biasing member (spacer 28) for urging the tubular plunger (28) from the non-occluded position to the occluded position (Dugan 2015; [0049], Figures 4-5),
It is understood that the port 13 is in the center, and as seen in Figure 1 of Dugan 2015 it has a tubular column that extends upwards. Further, [0049] of Dugan 2015 states that when the plunger 18 is actuated, the plunger urges diaphragm 49 towards inlets 22 until a sealing contact is made, where the diaphragm 49 when not actuated is held away from inlets 22 by spacer 28. Further it is understood that the plunger and open end of the port 13 (which has a tubular column) will be in fluid communication, as fluidic communication includes air. 
wherein the reaction chambers (12) are radially arranged around the sample loading chamber (22) in a hub-and-spoke configuration that is orthogonal to the tubular column (see Figure 2 of Dugan 2015, where it is understood that the now central port 13 has a tubular column seen in Figure 1 of Dugan 2015),
wherein the flexible diaphragm (49) is arranged to be actuated by the tubular plunger (18) so that actuation of the tubular plunger (18) to the non-occluded position simultaneously actuates the flexible diaphragm (49) to open access to the entry ports (22), and actuation of the tubular plunger (18) to the occluded position simultaneously actuates the flexible diaphragm (49) to close access to the entry ports (22), and
See Figures 4 and 5 and [0049] of Dugan 2015, where the plunger 18 is in a first position that allows access to inlets 22 (entry ports) and a second position where the plunger 18 is actuated to seal inlets 22 (entry ports).
wherein the tubular column is adapted to connect a Luer-Lock-type syringe to the open end so that the tubular plunger may simultaneously (1) be actuated by the connected syringe to the non-occluded position to open access to the entry ports, and (2) receive the sample from the connected syringe and transmit through the entry ports to the reaction chambers. 
It is understood that the port 13 of Dugan 2015 has been modified such that it is now in the center of cartridge body 11, and that it has a female lock fitting as taught by Dugan 2010 (Dugan 2010; [0036]). It is stated by [0043] of Dugan 2010 that the lock fitting is more specifically a Luer-lock fitting. It is further understood that when such a connection between the port 13 and a syringe via Luer-lock fitting, the plunger 18 will be positioned to be actuated. 
	Note: recitation that “so that the tubular plunger may simultaneously (1) be actuated by the connected syringe to the non-occluded position to open access to the entry ports, and (2) receive the sample from the connected syringe and transmit through the entry ports to the reaction chambers.” is the intended use of the Luer-Lock-type syringe that does not provide any additional structure, therefore so long as the prior art is capable of being actuated by the connected syringe to the non-occluded position to open access to the entry ports and receive sample from the connected syringe and transmit through the entry ports to the reaction chambers, it will read on the limitations of the claim. 
	Regarding claim 11, modified Battrell teaches the optical detection system of claim 9. Modified Battrell further teaches wherein the cartridge body (11) has a disc-shaped configuration with the reaction chambers (12) arranged in a circular arrangement in the cartridge body (11) surrounding the sample loading chamber (21) in a hub-and-spoke configuration (see Figure 2 of Dugan 2015), and
wherein the multi-channel optical block has a cylindrical configuration with a cylindrical sidewall between a first end that is the cartridge-interface side and an opposite second end, and the detection channels are arranged in a circular arrangement in the cylindrical sidewalls corresponding to the circular arrangement of the reaction chambers (see claims 1 and 2 supra). 

Claim 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US-2015/0298129-A1), herein Dugan 2015 in view of Dugan (US-2010/0105577-A1), herein Dugan 2010.
Regarding claim 12, Dugan 2015 teaches a multi-chamber assay cartridge (multi-chamber nucleic acid amplification cartridge 10) comprising ([0045], Figure 1): 
a cartridge body (cartridge body 11) having a plurality of reaction chambers (reaction chambers 12) and a sample loading chamber (distribution chamber 21) fluidically connected to the reaction chambers (12) via corresponding entry ports (inlets 22), each 8Serial No. 16/367,125Docket No. IL-13294reaction chamber (12) containing an optical detection reagent and having an optically transparent window for viewing reaction products produced therein ([0045], [0047], Figures 1-2);
[0010] states that the cartridge has multiple reaction chambers that contain a reaction mixture and a visual detection reagent, which produces a visually detectable change upon reacting with a target substance, that allows for naked-eye colormetric detection via optically transparent windows/view ports.  
a flexible diaphragm (diaphragm 49) arranged to gate access to the entry ports (22) from the sample loading chamber (21) ([0049], Figures 4-5); and 
	While Dugan 2015 does teach a sample-loading piston in the form of sample receiving port 13 seen in Figure 1 ([0045]), the port 13 is on the periphery of the cartridge body 11 and is not central. 
	In the analogous art of microfluidic array cards for analyzing a sample, Dugan 2010 teaches a microfluidic array card with a plurality of array windows and a central loading section (Dugan 2010; [0017]). 
	Specifically, Dugan 2010 teaches where an array card 9 has a card body 2 with a central port 4 that has a lock fitting (Dugan 2010; [0033]). 
	It would have been obvious to one skilled in the art to modify the port of Dugan 2015 such that it is a central loading port with a lock fitting as taught by Dugan 2010 because Dugan 2010 teaches that the central port is capable of connecting a plurality of identical capillary pathways and that a male fitting of a syringe can connect to the female lock fitting of the port (Dugan 2010; [0034], [0036]). 
	It is understood that the port 13 of Dugan 2015 will now be in the center of the cartridge body 11, such that the port 13 will go through the plunger 18 while still retaining the function of plunger 18. Herein, when referencing the port 13 it will be the modified port that is central to the cartridge body. Therefore, modified Dugan 2015 teaches: 
a central sample-loading piston valve (13) having a tubular column extending from a center of the cartridge body (11) to an open end for receiving the sample, and a tubular plunger (plunger 18) in fluidic communication with the open end of the tubular column and adapted to move therein between an occluded position blocking fluidic access from the open end of the tubular column to the sample loading chamber (21), and a non-occluded position enabling fluidic access from the open end of the tubular column to the sample loading chamber (21), and a resiliently biasing member (spacer 28) for urging the tubular plunger (28) from the non-occluded position to the occluded position (Dugan 2015; [0049], Figures 4-5),
It is understood that the port 13 is in the center, and as seen in Figure 1 of Dugan 2015 it has a tubular column that extends upwards. Further, [0049] of Dugan 2015 states that when the plunger 18 is actuated, the plunger urges diaphragm 49 towards inlets 22 until a sealing contact is made, where the diaphragm 49 when not actuated is held away from inlets 22 by spacer 28. Further it is understood that the plunger and open end of the port 13 (which has a tubular column) will be in fluid communication, as fluidic communication includes air. 
wherein the reaction chambers (12) are radially arranged around the sample loading chamber (22) in a hub-and-spoke configuration that is orthogonal to the tubular column (see Figure 2 of Dugan 2015, where it is understood that the now central port 13 has a tubular column seen in Figure 1 of Dugan 2015),
wherein the flexible diaphragm (49) is arranged to be actuated by the tubular plunger (18) so that actuation of the tubular plunger (18) to the non-occluded position simultaneously actuates the flexible diaphragm (49) to open access to the entry ports (22), and actuation of the tubular plunger (18) to the occluded position simultaneously actuates the flexible diaphragm (49) to close access to the entry ports (22), and 
See Figures 4 and 5 and [0049] of Dugan 2015, where the plunger 18 is in a first position that allows access to inlets 22 (entry ports) and a second position where the plunger 18 is actuated to seal inlets 22 (entry ports). 
wherein the tubular column is adapted to connect a Luer-Lock-type syringe to the open end so that the tubular plunger may simultaneously (1) be actuated by the connected syringe to the non-occluded position to open access to the entry ports, and (2) receive the sample from the connected syringe and transmit through the entry ports to the reaction chambers. 
It is understood that the port 13 of Dugan 2015 has been modified such that it is now in the center of cartridge body 11, and that it has a female lock fitting as taught by Dugan 2010 (Dugan 2010; [0036]). It is stated by [0043] of Dugan 2010 that the lock fitting is more specifically a Luer-lock fitting. It is further understood that when such a connection between the port 13 and a syringe via Luer-lock fitting, the plunger 18 will be positioned to be actuated. 
	Note: recitation that “so that the tubular plunger may simultaneously (1) be actuated by the connected syringe to the non-occluded position to open access to the entry ports, and (2) receive the sample from the connected syringe and transmit through the entry ports to the reaction chambers.” is the intended use of the Luer-Lock-type syringe that does not provide any additional structure, therefore so long as the prior art is capable of being actuated by the connected syringe to the non-occluded position to open access to the entry ports and receive sample from the connected syringe and transmit through the entry ports to the reaction chambers, it will read on the limitations of the claim. 
	Regarding claim 14, modified Dugan 2015 teaches the multi-chamber assay cartridge of claim 12. Modified Dugan 2015 further teaches wherein the cartridge body (11) has a disc-shaped configuration with the reaction chambers (12) arranged in a circular arrangement in the cartridge body (11) surrounding the sample loading chamber (21) in a hub-and-spoke configuration, see Figure 2 of Dugan 2015.

Response to Arguments
Applicant’s arguments, see page 12, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1-11 and 12-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Battrell (US-2012/0115214-A1) in view of Kolesnychenko (US-2012/0033210-A1), Dugan (US-2015/0298129-A1), herein Dugan 2015, and Dugan (US-2010/0105577-A1), herein Dugan 2010. Claim 1 had been amended such that the base unit has a plurality of heating wells, where Dugan 2015 additionally teaches heating wells. As such, the rejection of claim 1 has been amended such that Dugan 2015 is used to modify Battrell to teach the heating wells. 
	Applicant argues that Battrell teaches a flat cartridge to be laterally inserted and that the cartridge of Battrell does not have a sample loading column, however the cartridge has not been positively recited in claim 1. Applicant argues that Battrell teaches where to position the reaction chambers against the heating module is performed in an orthogonal direction to the direction of the loading cartridge, whereas in the present invention the loading of a cartridge in a parallel direction to the longitudinal axis of the sample loading column of the cartridge that positions the reaction chambers in the heating wells, without requiring an additional step. It is noted that the cartridge of Battrell is capable of moving in parallel direction to some degree. As the multi-chamber assay cartridge has not been positively recited, the heating wells only need to be capable of receiving a reaction chamber. 
	Regarding Applicant arguments that the Dugan 2015 reference does not teach where the heating wells are “each adapted to receive a corresponding one of the plurality of reaction chambers of the cartridge in a parallel direction to a longitudinal axis of the sample loading column of the cartridge” is not met because the directional orientation required is not provided, taught, or suggested, examiner respectfully disagrees. First, the longitudinal axis of the sample loading column is part of the cartridge that has not been positively recited in claim 1, therefore the heating wells only need to be capable of receiving a reaction chamber. Second, even though a longitudinal axis has not been explicitly taught by Dugan 2015, it is understood that the sample receiving port 13 would still have a longitudinal axis as it is a three-dimensional object. And that from Figures 6 and 7 of Dugan 2015 the heating wells 33 would receive the reaction chambers 12 in a parallel direction to the longitudinal axis of the sample receiving port 13, as such modifying Batrell to have the heating wells of Dugan 2015 would be capable of receiving chambers in a parallel direction to a longitudinal axis of a sample loading column of a cartridge. Dugan 2015 is not being used to teach an optical detection unit. There would still be motivation to combine Battrell and Dugan 2015 to obtain the heating wells because Battrell teaches a heating block. 
	Regarding Applicant arguments that Dugan 2015 teaches the opposite of plunger actuation causing an opening of entry ports, it is understood that actuation can work both ways. Such that from Figure 5 to raise plunger 18 would be an actuation of the plunger 18 to cause opening of entry ports. Further, recitation of “so that the tubular plunger may simultaneously (1) be actuated by the connected syringe to the non-occluded position to open access to the entry ports, and (2) receive the sample from the connected syringe and transmit through the entry ports to the reaction chambers.” is an intended use that does not provide any additional structure. It is understood that modified Dugan teaches the structure claimed, and would therefore be capable of performing the same intended use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796